Citation Nr: 1606406	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected pneumococcal cerebral meningitis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Board hearing at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

The case was before the Board in June 2011, when it was remanded for further development.  It was returned to the Board and, in a May 2014 decision, the Board denied the claims.  The Veteran appealed that determination to the United States Court of Appeals (Court), which vacated and remanded the Board's May 2014 denial in an August 2015 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before a decision can be reached on the merits of the Veteran's claim.

A VA examination is necessary to determine what residuals, if any, the Veteran's suffers from related to his service-connected pneumococcal cerebral meningitis.  As the record indicates that the Veteran experiences sleeping problems, the examiner must comment on whether sleeping problems are a residual of his service-connected disability.

The TDIU claim is inextricably intertwined with the claim for an increased rating as the Veteran is only service connected for pneumococcal cerebral meningitis.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of the sources of VA treatment from the Veteran or his representative, obtain VA treatment records for the Veteran dated June 2012 to the present.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected pneumococcal cerebral meningitis.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All indicated studies should be performed.

The examiner must describe all residuals, if any, of service-connected pneumococcal cerebral meningitis.

The examiner should specifically state whether sleeping problems are a residual of service-connected pneumococcal cerebral meningitis.

If the examiner determines that the Veteran does not experience sleeping problems, he/she must comment on records showing that the Veteran experiences sleeping problems.  See, e.g., February 1999 VA Examination Report (diagnosing fatigue); February 2001 VA Treatment Record (poor sleep); September 2005 VA Treatment Record (same); October 2008 VA Treatment Record (same); November 2008 VA Treatment Record (same).

Finally, the examiner should comment on whether the Veteran's service-connected pneumococcal cerebral meningitis, including any residuals, impacts the Veteran's employability.

A complete rationale must be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

